         Case 2:20-cv-04055-GAM Document 18 Filed 10/08/20 Page 1 of 7


                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
______________________________________________________________________________
MELVIN JOHNAKIN, individually and on behalf :
of all others similarly situated                 :
                                                 :
                                     Plaintiff,  : Case No. 2:20-CV-04055
                                                 :
vs.                                              :
                                                 :
UNITED STATES POSTAL SERVICE,                    :
LOUIS DEJOY, in his official capacity as         :
Postmaster General of the United States Postal   :
Service, DONALD J. TRUMP, in his official        :
Capacity as President of the United States of    :
America                                          :
                                                 :
                                     Defendants. :
______________________________________________________________________________

JOINT STIPULATION TO STAY CASE IN LIGHT OF SETTLEMENT AGREEMENT

       AND NOW, this 8th day of October, 2020, the Parties hereto, by and through their

undersigned counsel, hereby stipulate and agree to stay this case in light of the agreement between

the parties to settle this case. See attached Settlement Agreement. The Parties further move that

this Court stay all deadlines in this proceeding pending further motion of the parties and/or the

entry of a stipulation of dismissal. As provided in the attached Settlement Agreement, this Court

retains jurisdiction to enforce the terms of this agreement until the dismissal of this case in

accordance with the Parties’ agreement.

                                      Respectfully submitted,
                                      VAN DER VEEN, O’NEILL, HARTSHORN & LEVIN

DATE: October 8, 2020                 BY: /s/ Michael T. van der Veen_____
                                          Michael T. van der Veen
                                          Attorney for Plaintiff
                                          Attorney ID No. 75616
                                          1219 Spruce Street
                                          Philadelphia, PA 19107
                                          P: 215-546-1000
                                          F: 215-546-8529
                                          E: mtv@mtvlaw.com
Case 2:20-cv-04055-GAM Document 18 Filed 10/08/20 Page 2 of 7


                         JEFFREY BOSSERT CLARK
                         Acting Assistant Attorney General

                         WILLIAM M. McSWAIN
                         U.S. Attorney for the Eastern District of Pennsylvania

                         ERIC WOMACK
                         Assistant Branch Director, Federal Programs Branch

                         /s/ Joseph E. Borson
                         JOSEPH E. BORSON
                         KUNTAL V. CHOLERA
                         Trial Attorney
                         U.S. Department of Justice
                         Civil Division, Federal Programs Branch
                         1100 L Street, NW
                         Washington, D.C. 20005
                         (202) 514-1944
                         Joseph.Borson@usdoj.gov

                         Attorneys for Defendants
         Case 2:20-cv-04055-GAM Document 18 Filed 10/08/20 Page 3 of 7


                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
______________________________________________________________________________
MELVIN JOHNAKIN, individually and on behalf :
of all others similarly situated                 :
                                                 :
                                     Plaintiff,  : Case No. 2:20-CV-04055
                                                 :
vs.                                              :
                                                 :
UNITED STATES POSTAL SERVICE,                    :
LOUIS DEJOY, in his official capacity as         :
Postmaster General of the United States Postal   :
Service, DONALD J. TRUMP, in his official        :
Capacity as President of the United States of    :
America                                          :
                                                 :
                                     Defendants. :
______________________________________________________________________________


                                   [PROPOSED] ORDER


       Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that all deadlines in this

action are STAYED pending further Order of the Court or the dismissal of this action.




                                            Honorable Gerald Austin McHugh
                                            United States District Judge
         Case 2:20-cv-04055-GAM Document 18 Filed 10/08/20 Page 4 of 7


                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
______________________________________________________________________________
MELVIN JOHNAKIN, individually and on behalf :
of all others similarly situated                 :
                                                 :
                                     Plaintiff,  : Case No. 2:20-CV-04055
                                                 :
vs.                                              :
                                                 :
UNITED STATES POSTAL SERVICE,                    :
LOUIS DEJOY, in his official capacity as         :
Postmaster General of the United States Postal   :
Service, DONALD J. TRUMP, in his official        :
Capacity as President of the United States of    :
America                                          :
                                                 :
                                     Defendants. :
______________________________________________________________________________

                                          AGREEMENT

       AND NOW, this 8th day of October, 2020, Plaintiff and Defendants hereby agree as set

forth herein.

       WHEREAS Plaintiff has brought this suit seeking to enjoin certain operational changes

allegedly implemented by the United States Postal Service (“USPS”), so that such changes would

not affect the 2020 November Election.

       WHEREAS Defendants have implemented Operating Instructions and Supplemental

Guidance making clear that the operational changes of which Plaintiff complains have been and

will be resolved until after the 2020 November Election.

       WHEREAS the Parties have reached agreement on a means to resolve this lawsuit without

the cost and burden of additional litigation.

       The Parties therefore enter into the following agreement:

       1. Defendants shall comply with the “Clarifying Operational Instructions” issued on

September 21, 2020, and as required by the Order entered by this Court on September 28, 2020

(ECF No. 63) in Commonwealth of Pennsylvania v. DeJoy et al.; No. 2:20-CV-04096 (E.D. Pa.
           Case 2:20-cv-04055-GAM Document 18 Filed 10/08/20 Page 5 of 7


Sept. 28, 2020) (McHugh, J.), attached hereto as Exhibit “A.” These include, but are not limited

to, restrictions on the reductions of retail hours, the removal of collection boxes, the closure or

consolidation of mail processing facilities, the removal of mail sorting machines, the policy

establishing that “late or extra trips that are reasonably necessary to complete timely mail delivery

[are] not to be unreasonably restricted or prohibited,” and that overtime is not banned or newly

restricted, and that hiring is permitted for Craft positions pursuant to the applicable collective

bargaining agreement, subject to the time limitations provided in Paragraph 7.

         2. Defendants shall comply with the “Additional Resources for Election Mail Beginning

October 1” issued on September 25, 2020, attached hereto as Exhibit “B”, and shall not deviate

from the same except as authorized by this Court, subject to the time limitations provided in

Paragraph 7.

         3. Defendants shall prioritize the delivery of Election Mail1 in a timely manner consistent

with the long-standing practices of the United States Postal Service.

         4. Defendants shall simultaneously provide Plaintiff with copies of any submissions made

to this Court as required by the Order entered by this Court on September 28, 2020 (ECF No. 63)

in Commonwealth of Pennsylvania v. DeJoy et al.; No. 2:20-CV-04096 (E.D. Pa. Sept. 28, 2020)

(McHugh, J.).

         5. This Court shall retain jurisdiction over this matter to ensure that Defendants comply

with this Court’s directives and this Agreement.

         6. Prior to bringing any dispute regarding compliance with the Court’s directives and this

Agreement to the Court’s attention, Plaintiff shall submit written notice alleging a breach of this

Agreement to counsel for Defendants by electronic mail. Such notice shall specify precisely the



1
 For purposes of this Agreement, the term “Election Mail” shall refer to any item mailed to or from authorized election
officials that enables citizens to participate in the voting process, including voter registration materials, absentee or
mail-in ballot applications, polling place notifications, blank ballots, and completed ballots.
         Case 2:20-cv-04055-GAM Document 18 Filed 10/08/20 Page 6 of 7


basis for the alleged breach, and shall describe with particularity all of the facts and circumstances

supporting such claim. Defendants shall have a period of forty-eight (48) hours after the receipt

of such notice described in Paragraph 6, supra, to take appropriate action to resolve the alleged

claim. Plaintiff may not bring any dispute regarding an alleged breach to the Court until the

expiration of the forty-eight (48) hour period discussed above.

       7. The Parties agree that they shall jointly move that all deadlines in this action shall be

stayed during the period that this Agreement is in effect. The Parties further agree that they will

voluntarily dismiss this action with prejudice on November 10, 2020, assuming that there are no

unresolved disputes pending on that date as to Defendants’ compliance with the Court’s directives

and this Agreement which were brought by Plaintiff in accordance with Paragraph 6, supra. As

of the date of the dismissal of this action, all obligations under this Agreement expire concurrent

with the dismissal of this action.

       8. Nothing in this Settlement Agreement shall constitute or be construed to constitute an

admission of any wrongdoing or liability by Defendants, an admission by Defendants of the truth

of any allegations or the validity of any claim asserted in this Action, or a concession or admission

by Defendants of any fault or omission of any act or failure to act.

       9. Each Party shall bear its own costs, fees, and expenses.

       10. The terms of the numbered paragraphs of this Settlement Agreement constitute the

entire Settlement Agreement of the Parties, and no statement, remark, agreement, or

understanding, oral or written, that is not contained herein shall be recognized or enforced.

       11. The Parties acknowledge that this Settlement Agreement constitutes a negotiated

compromise. The Parties agree that any rule of construction under which any terms or latent

ambiguities are construed against the drafter of a legal document shall not apply to this Settlement

Agreement. This Settlement Agreement shall be construed in a manner to ensure its consistency

with federal law. Nothing contained in this Settlement Agreement shall impose upon Defendants
         Case 2:20-cv-04055-GAM Document 18 Filed 10/08/20 Page 7 of 7


any duty, obligation, or requirement, the performance of which would be inconsistent with federal

statues, rules, or regulations in effect at the time of such performance.

       12. This Settlement Agreement may be executed in counterparts, each of which shall be

deemed an original, and all of which together shall be deemed one and the same instrument.



       FOR THE PARTIES:

                                       VAN DER VEEN, O’NEILL, HARTSHORN & LEVIN

DATE: October 8, 2020                  BY: /s/ Michael T. van der Veen_____
                                           Michael T. van der Veen
                                           Attorney for Plaintiff
                                           Attorney ID No. 75616
                                           1219 Spruce Street
                                           Philadelphia, PA 19107
                                           P: 215-546-1000
                                           F: 215-546-8529
                                           E: mtv@mtvlaw.com


                                            JEFFREY BOSSERT CLARK
                                            Acting Assistant Attorney General

                                            WILLIAM M. McSWAIN
                                            U.S. Attorney for the Eastern District of Pennsylvania

                                            ERIC WOMACK
                                            Assistant Branch Director, Federal Programs Branch

                                            /s/ Kuntal Cholera
                                            JOSEPH E. BORSON
                                            KUNTAL V. CHOLERA
                                            Trial Attorney
                                            U.S. Department of Justice
                                            Civil Division, Federal Programs Branch
                                            1100 L Street, NW
                                            Washington, D.C. 20005
                                             (202) 514-1944
                                             joseph.borson@usdoj.gov

                                            Attorneys for Defendants
